Citation Nr: 0109741	
Decision Date: 04/02/01    Archive Date: 04/11/01

DOCKET NO.  00-13 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
the residuals of a fracture of the left wrist. 

2.  Entitlement to an evaluation in excess of 20 percent for 
the residuals of a compression fracture of T12 to L1.  

3.  Entitlement to an evaluation in excess of 10 percent for 
hypertension.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from September 1973 to 
September 1977.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal of rating decisions of the Muskogee, 
Oklahoma, regional office (RO) of the Department of Veterans 
Affairs (VA).  

The issues of entitlement to an evaluation in excess of 20 
percent for the residuals of a fracture of the left wrist, 
and entitlement to an evaluation in excess of 20 percent for 
the residuals of a compression fracture of T12 to L1 will be 
addressed in the remand section at the end of this decision.  

The veteran requested a hearing before the Board at the RO in 
his June 2000 substantive appeal.  He withdrew his request 
for a hearing in August 2000.  


FINDING OF FACT

The veteran's diastolic pressure is predominately 100 or 
more, and he requires continuous medication for control. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7101 
(2000).  





REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that the evaluation for his service 
connected hypertension should be increased to 20 percent.  He 
argues that although his medication keeps his blood pressure 
readings in an acceptable range, he still tires very easily, 
and experiences shortness of breath after taking a walk.  He 
attributes these symptoms to his hypertension.  

Initially, the Board is satisfied that all relevant facts 
have been properly developed to their full extent and that 
the VA has met its duty to assist for the issue of 
entitlement to an evaluation in excess of 10 percent for the 
veteran's service connected hypertension.  White v. 
Derwinski, 1 Vet. App. 519 (1991); Godwin v. Derwinski, 1 
Vet. App. 419 (1991).  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

A review of the record indicates that entitlement to service 
connection for hypertension was established in an October 
1984 rating decision.  A zero percent evaluation was assigned 
for this disability.  A September 1999 rating decision 
increased the evaluation for this disability to the current 
10 percent rating.  The veteran submitted a notice of 
disagreement with this decision, and the current appeal 
ensued.  

According to the relevant rating code, hypertensive vascular 
disease with diastolic pressure of predominantly 130 or more 
is evaluated as 60 percent disabling.  Diastolic pressure of 
predominantly 120 or more is evaluated as 40 percent 
disabling.  Diastolic pressure of predominantly 110 or more, 
or systolic pressure predominately 200 or more is evaluated 
as 20 percent disabling.  Diastolic pressure of predominantly 
100 or more, or systolic pressure predominately 160 or more 
is evaluated as 10 percent disabling.  This is also the 
minimum evaluation for an individual with a history of 
diastolic pressure predominately 100 or more who requires 
continuous medication for control.  This regulation further 
states that hypertension or isolated systolic hypertension 
must be confirmed by readings taken two or more times on at 
least three different days.  The term hypertension means that 
the diastolic pressure is predominately 90 millimeters or 
greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominately 160 millimeters or 
greater with a diastolic blood pressure of less than 90 
millimeters.  Hypertension that is due to aortic 
insufficiency or hyperthyroidism, which is usually the 
isolated systolic type, is to be evaluated as part of the 
condition causing it rather than a separate evaluation.  
38 C.F.R. § 4.104, Diagnostic Code 7101 (2000).  

The veteran was afforded a VA examination in September 1999.  
He had a history of hypertension dating from 1975.  Different 
medications had been tried, and he was currently using the 
one that was found to work best.  The veteran did not have 
any symptoms related to hypertension, and he denied any side 
effects related to the medicine.  He denied cerebral vascular 
accident, chest pain, myocardial infarction, or renal injury 
related to hypertension.  On examination, his blood pressure 
readings were 158/98, 138/92, and 132/100.  The diagnosis was 
hypertension.  

The Board finds that an evaluation in excess of 10 percent 
for the veteran's hypertension is not merited.  In order to 
receive a 20 percent evaluation, the veteran must have 
diastolic pressures of predominately 110 or more, or systolic 
pressures of predominately 200 or more.  On examination, the 
veteran's diastolic pressures ranged from 92 to 100, and his 
systolic pressures ranged from 132 to 158.  These readings 
are commensurate with those required for the 10 percent 
evaluation currently in effect.  Furthermore, although the 
veteran sincerely believes that his shortness of breath and 
fatigue are the result of his hypertension, he is not a 
doctor, and is therefore not qualified to make this 
assessment.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Instead, the September 1999 doctor stated that the veteran 
did not have any symptoms related to hypertension.  
Therefore, the criteria for a 20 percent evaluation have not 
been met, and an increased rating for hypertension is not 
warranted.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2000).  


ORDER

Entitlement to an evaluation in excess of 10 percent for 
hypertension is denied. 


REMAND

The veteran contends that the evaluations assigned to his 
residuals of a fracture of his left wrist, and the residuals 
of a compression fracture of T12 to L1 are inadequate to 
reflect their current level of severity.  He argues that both 
of these disabilities are productive of constant pain.  
Furthermore, he says that he has radiation of pain from his 
left wrist into his entire left arm and shoulder.  

The veteran was afforded a VA examination of his joints in 
September 1999.  The examiner noted that the veteran 
complained of pain of both the left wrist and back, as well 
as weakness of the left wrist.  Furthermore, pain of the left 
wrist on the extremes of the range of motion was noted.  
However, the examiner did not note whether or not there was 
objective evidence of pain of the back, or objective evidence 
of weakness, fatigability, or incoordination for either the 
back or wrist.  Furthermore, the examiners did not discuss 
these factors in the evaluation of the veteran's wrist or 
back disabilities.  

The Board recognizes that the disability of the 
musculoskeletal system is primarily the inability due to 
damage or an infection in parts of the system to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  Weakness is as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  Functional impairment due to pain must be 
considered.  38 C.F.R. § 4.59.  Therefore, noting that the 
contentions in the veteran's June 2000 substantive appeal are 
primarily concerned with the effects of pain on his 
disability, and as the September 1999 VA examination failed 
to address these complaints, the Board believes that these 
issues should be returned to the RO in order to schedule the 
veteran for an additional orthopedic examination.  See DeLuca 
v. Brown, 8 Vet. App. 321 (1995).

The claims folder also contains letters from the veteran's 
private doctor, Richard H. Reid, M.D., dated July 1999 and 
August 1999.  These letters state that he has provided 
treatment for the veteran's service connected disabilities, 
and indicate that the veteran has been afforded a physical 
examination.  In addition, reference is made to treatment 
received from Dr. Vosburg.  However, the records related to 
this treatment and examination are not contained in the 
claims folder.  The Board believes that an attempt to obtain 
copies of these records and associate with the claims folder 
should be made.  

The VA has a duty to assist the veteran in the development of 
all facts pertinent to his claims.  38 U.S.C.A. § 5107 (West 
1991).  This includes affording the veteran adequate medical 
examinations, and obtaining all relevant medical records.  
Therefore, in order to assist the veteran in the development 
of his appeal, these issues are REMANDED to the RO for the 
following action:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his back 
disability and left wrist disability from 
July 1998 to the present.  After securing 
the necessary release, the RO should 
obtain these records and associate them 
with the claims folder.  In particular, 
an attempt should be made to obtain the 
treatment records of Richard H. Reid, 
M.D., and Dr. Vosburg.

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
severity of his service connected left 
wrist disability and residuals of a 
compression fracture of T12 to L1.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  All indicated tests and 
studies should be conducted, and all 
relevant range of motion studies should 
be expressed in terms of degree.  The 
examiner(s) should comment on the 
functional limitations, if any, caused by 
the veteran's service connected 
disabilities.  With respect to the 
subjective complaints of pain, the 
examiner is requested to specifically 
comment on whether pain is visibly 
manifested on movement of the joints, the 
presence and degree of, or absence of, 
muscle atrophy attributable to the 
service connected disabilities, the 
presence or absence of changes in 
condition of the skin indicative of 
disuse due to the service connected 
disabilities, or the presence or absence 
of any other objective manifestation that 
would demonstrate disuse or functional 
impairment due to pain attributable to 
the service connected disabilities.  The 
presence or absence of weakness, 
incoordination, and excess fatigability 
should also be noted, and any additional 
functional limitation as a result of 
these factors should be described.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 



